Citation Nr: 9905078	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1970.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals (the Court) from a November 21, 
1997 decision of the Board of Veterans' Appeals (the Board).  
In the November 1997 decision the Board denied the claim of 
entitlement to service connection for drug and alcohol abuse 
as secondary to service-connected PTSD.  The Court granted a 
joint motion of the parties thereby vacating that portion of 
November 1997 decision wherein the Board denied the claim of 
secondary service connection, and remanded the matter to the 
Board for further consideration.  [redacted].


FINDING OF FACT

The claim of entitlement to service connection for drug and 
alcohol abuse as secondary to service-connected PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for drug and 
alcohol abuse as secondary to service-connected PTSD is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records appear unremarkable for 
a reference to either a psychiatric disorder or drug or 
alcohol abuse.  As unremarkable are his medical examination 
reports for National Guard service in 1977 and 1981.




The veteran's initial contact with VA appears to have been in 
1984 seeking service connection for shell fragment wound 
residuals to the face and left wrist claimed to have been 
sustained in Vietnam.  At this time he also filed separately 
a claim for service connection for chronic pain, skin rash, 
chronic low back pain and dizziness as secondary to Agent 
Orange exposure.  A contemporaneous VA examination reports 
shows there was a normal psychiatric status apparently.

After the RO denied the appellant's initial claim in 1984, 
the next pertinent communication from the veteran was 
correspondence in 1989 seeking to reopen the previously 
denied claim of service connection for a back disorder and 
shell fragment wound residuals.  The contemporaneous VA 
medical records are silent regarding PTSD or substance abuse.

After the RO declined to reopen the veteran's claim in 1989, 
the next pertinent communication from the veteran was in mid 
1994 seeking service connection for mental problems related 
to Vietnam that he identified as PTSD and in which he 
recalled events in service that he linked to his problem.  He 
also mentioned that he was an alcoholic and substance abuser 
who needed help immediately.

The medical records obtained by the RO in developing the 
claim consisted of VA medical records that dated from the 
late 1980's and a contemporaneous examination that reflected 
orthopedic complaints.  

On a VA psychiatric intake evaluation completed in early 1994 
the veteran recalled that after service he "Drank my savings 
up for one month" went into the hospital for pneumonia and 
thereafter "went back to drinking" that reportedly "All 
started in Army - never drank -never smoked."  The 
diagnostic impression included alcohol dependence and a 
provisional diagnosis of PTSD.  





On a 1994 VA psychiatric examination that provided a 
diagnosis PTSD, the veteran reportedly had been aggressive 
toward his spouse when he was drinking or using drugs and he 
denied any psychiatric hospitalizations.  He recalled that 
after service he "drank too much and ended up in the 
hospital."  He reportedly was married for 18 years and had 
an unstable marriage because of drinking and drugging.  The 
multiaxial diagnostic assessment included PTSD but no 
substance abuse disorder was mentioned.  

After review of this record, the RO in May 1995 granted 
service connection for PTSD and assigned a 50 percent rating 
from July 1994.  There was no mention of any substance abuse 
disorder in the rating decision.

The VA outpatient treatment records received following the 
May 1995 RO decision show in mid 1995 that the veteran 
reportedly drank heavily with increased stress and had lost a 
job and marriage secondary to drinking.  The diagnostic 
impressions included PTSD by history, alcoholism and polydrug 
abuse.  Additional contemporaneous outpatient reports mention 
that he had been drinking since age 17.  It was also noted 
that he admitted to having used drugs in Vietnam and to have 
begun psychiatric care in early 1995.  It was also reported 
that he denied any significant period of sobriety in over 20 
years.  

The veteran's claim for service connection of drug and 
alcohol abuse as secondary to service-connected PTSD was 
submitted by his attorney in June 1996.  The RO in an October 
1996 letter mailed to the veteran and his attorney advised 
that a statement from a physician with supporting rationale 
substantiating claimed secondary service connection should be 
submitted.  The veteran's attorney in a November 1996 letter 
to the RO requested an examination to determine if there was 
a secondary relationship in the veteran's case.  The letter 
states that consistent with VA's duty to assist, the 
examination should be scheduled immediately.

The VA outpatient treatment records continue through late 
1996 and show the veteran was seen in mid October complaining 
of a "pinched nerve" that kept him awake at night and 
seeking something to help him sleep.  Psychiatrically he was 
described as upset about losing welfare benefits, not being 
able to work and frustrated trying to get "SC condition."  
He was to try a sleeping pill.  In late December there is a 
reference to PTSD and history of polysubstance abuse, and a 
physician's advice to stop drinking.  

A VA psychiatric examiner in January 1997 reported that the 
veteran stated he had a long history of drug and alcohol 
abuse and that he started early in his military life, that he 
denied having abused drugs and alcohol before he entered the 
military, and that because of his drinking problem he had 
lost many jobs and ruined two marriages.  The examiner opined 
that it seemed that the abuse of alcohol and drugs started 
before the veteran started having PTSD symptoms.  

The examination report continues noting the veteran stated 
that his Social Security Administration (SSA) award for 
alcoholism that he had received since 1994 was being 
terminated because of a decision to discontinue benefits 
based upon alcohol and drug abuse.  In describing his 
complaints, the veteran reported that his sleep was impaired 
and the only thing that would help him sleep was drink.  He 
said that he used marijuana when he became very tense or 
anxious.  The diagnosis was PTSD.

The veteran's attorney provided a copy of a March 1997 SSA 
determination favorable to the veteran.  It confirmed that 
recently enacted public law required a new determination for 
persons with an alcohol problem.  The decision mentions 
various impairments including PTSD, recurrent major 
depression and personality disorder, and notes a history of 
alcohol abuse in partial remission that was considered not 
material to the determination of his case.  A psychiatric 
review form attached to the decision noted the presence of 
substance addiction disorders that would be evaluated under 
either/or affective disorder, anxiety disorders or 
personality disorders.  It was also restated that a history 
of alcohol abuse was not material to the determination of the 
veteran's case.  

In December 1998 the veteran's attorney submitted written 
argument on the remanded issue asserting that it was the 
veteran's contention that the symptoms of PTSD cause him to 
engage in substance abuse.  Counsel for the appellant argued 
that the records were replete with medical evidence that 
links the veteran's substance abuse problems with the PTSD 
symptoms he experienced.  Counsel referred to a 
psychologist's (Dr. White) note of November 1996 that 
reported the veteran often drank beer in order to improve the 
quality of his sleep and a statement in November 1996 (Dr. Z. 
Lagstein) that the "claimant states that he suffers from 
PTSD and this drove him to polysubstance abuse".  Counsel in 
requesting a remand for another examination asserted that the 
VA examiner in January 1997 failed to comment on whether the 
appellant's substance abuse was secondary to PTSD.   

Criteria

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1997); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

For the purpose of determining entitlement to service-
connected and nonservice-connected benefits the definitions 
in §§ 3.1  (m) and (n) of this part apply except as modified 
within paragraphs (c)(1) through (c)(3) of this section. The 
provisions of paragraphs (c)(2) and (c)(3) of this section 
are subject to the provisions of § 3.302 of this part where 
applicable.

	The simple drinking of alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. (See §§ 21.1043, 
21.5041, and 21.7051 of this title regarding the disabling 
effects of chronic alcoholism for the purpose of extending 
delimiting periods under education or rehabilitation 
programs.)

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct. Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 

(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.) Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.

For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301.


Analysis

Initially, the Board observes that the sole question before 
it concerns service connection for drug and alcohol abuse as 
secondary to service-connected PTSD.  The question of direct 
service connection is not before the Board and the appellant 
before the Court did not argue that theory of entitlement.  
The joint motion of the parties has been reviewed and the 
Board has noted the reliance on the recent holding in Barela 
v. West, 11 Vet. App. 280 (1998) and VAOPGCPREC 2-98 (O.G.C. 
Prec. 2-98).  

The Board in denying service connection in 1997 relied upon 
the principles in Sabonis v. Brown, 6 Vet. App. 426 (1994) in 
applying applicable law and existing VA General Counsel 
precedent by which it is bound.  38 U.S.C.A. § 7104.  The RO 
in denying the claim in February 1997 appeared to also have 
considered the claim of secondary service connection on the 
merits according the claim more consideration than it was due 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, there is no need to remand the case at this 
time for such consideration.




However, the Board cannot overlook the requirement placed 
upon the appellant to present a well grounded claim.  That 
issue was not resolved by the Court order.  The Board has 
reviewed the record and finds that it will support an 
informed determination at this time.  After review of the 
record and for reasons and bases set forth below, the Board 
finds the claim of service connection for drug and alcohol 
abuse as secondary to service-connected PTSD is not well 
grounded.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for drug and 
alcohol abuse as secondary to service-connected PTSD is not 
well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The statements 
attributed to the veteran recorded in the course of recent 
medical treatment, particularly the information recorded by 
Dr. Lagstein, do not constitute competent medical evidence 
merely by being so recorded.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (unenhanced medical information recorded by a 
medical examiner may not be considered competent medical 
evidence) recently affirmed in Grover v. West, No. 97-1048 
(U.S. Vet. App. Jan. 5, 1999).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions regarding drug and 
alcohol abuse as secondary to service-connected PTSD cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza. 

The representative in written argument in 1998 has alluded to 
a duty to assist in the context of requesting further 
examination.  The same argument was made in requesting a VA 
examination after submitting the claim in 1996.  However, the 
duty to assist arises upon the appellant establishing a well 
grounded claim.  The Board cannot overlook that medical 
examiners have not offered an opinion of secondary service 
connection with respect to any alcohol or other substance 
abuse.  

Contrary to counsel's argument, competent evidence linking 
such abuse to PTSD either directly or by aggravation is not 
shown in the record.  Nor is such evidence reported to be 
outstanding but as yet not obtained.  As the Board finds the 
claim to be not well grounded, there is no burden upon the 
Board to require another opinion, or request further 
elaboration or explanation regarding a nexus between the 
veteran's PTSD and his multiple substance abuse.  

Accordingly, the representative's request for submission of 
the claims file for further examination or opinion is 
premature.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
Board must point out to counsel that the VA examiner in 1997 
did indicate that the evidence appeared to show a substance 
abuse problem as having preexisted PTSD.  In any event, there 
was no duty to examine the veteran in view of the absence of 
evidence indicating a well grounded claim, which the veteran 
had the obligation to produce.





It is also the Board's opinion that the record does not 
require remand for further development from the standpoint of 
any existing medical evidence.  Appellant's counsel has 
provided for the record a copy of a 1997 SSA determination 
that did not find alcohol abuse material to a determination 
of entitlement to SSA benefits.  Counsel did not offer any 
argument that there exists probative evidence with respect to 
the veteran's VA claim of secondary service connection in the 
record considered by SSA, or that the decision itself is 
probative evidence of the matter at hand.  The Board finds it 
is not compelled to seek additional SSA records in the 
absence of any assertion of their relevancy to the appeal.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The opinion offers nothing more 
than recognition that the veteran has existing substance 
abuse, and it is not argued otherwise.

The Board has previously commented on the references in 
November 1996 medical treatment records, presumed to be VA 
reports, mentioned by appellant's counsel in a December 1996 
presentation.  The Board has reviewed the record carefully 
and did not locate the specific references to Dr. Lagstein or 
Dr. White.  However, the Board has accepted counsel's 
presentation as an accurate representation of the recorded 
comments.  Thus the Board finds no need to remand the case to 
obtain the records.  More significant is the absence of any 
argument that other relevant records exist but have not been 
obtained.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In summary, the record does show drug and alcohol abuse and 
service-connected PTSD, but does not include competent 
medical nexus evidence necessary to establish secondary 
service connection for any existing drug or alcohol abuse on 
the basis of causation or aggravation.  Nor is such evidence 
reported to exist at this time.  



The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
in a letter dated in October 1996 that was also mailed to his 
attorney.  And, as noted previously, the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained that would well ground the 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for drug and alcohol abuse 
as secondary to 
service-connected PTSD, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








 Department of Veterans Affairs

